DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-7 are pending
Claim(s) 1-7 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2021 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 05/18/2021.
Claims 1 and 5 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are proposed given in an interview with Kien Le (Reg. No. 64,167) on 06/08/2020.
Authorization for this examiner’s amendment was given via email communication and telephonic communication by the applicant’s representative Kien Le (Reg. No. 64,167) on 06/11/2020.
The application has been amended as follows: 
Claims 1 and 5 have been amended as follows (proposed amendments are bolded and underlined):
Claim 1:
A state determination device for determining an operation state of an injection molding machine, the state determination device comprising: 
a processor configured to acquire data related to the injection molding machine; and 
a memory configured to store 
a learning model obtained by learning an operation state of a first injection molding machine with respect to data related to the first injection molding machine, and
a correction coefficient which is associated with both of (1) a type of a second injection molding machine and (2)  equipment attached to the second injection molding machine, wherein 
the processor is further configured to
perform estimation of an abnormality degree using the learning model of the first injection molding machine stored in the memory, based on the acquired data which include time-series data of types of physical quantity detected in a molding operation by the injection molding machine,
acquire the stored correction coefficient, and
numerically convert and correct a result of estimation of the abnormality degree using the learning model of the first injection molding machine and using a 

Claim 5:
A state determination method of determining an operation state of an injection molding machine, the state determination method comprising: 
acquiring, by a processor, data related to the injection molding machine; 
performing, by the processor and based on the acquired data which include time-series data of types of physical quantity detected in a molding operation by the injection molding machine, estimation of an abnormality degree using a learning model of a first injection molding machine obtained by learning an operation state of a first injection molding machine with respect to data related to the first injection molding machine; and 
numerically converting and correcting, by the processor, a result of the estimation of the abnormality degree, using 
the learning model of the first injection molding machine, and 
a predetermined correction function to which a correction coefficient associated with a second injection molding machine is applied, wherein the correction coefficient is associated with both of (1) a type of the second injection molding machine, and (2)  equipment attached to the second injection molding machine.








Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

In response to examiner’s amendments to claims 1 and 5, claims 1 and 5 have overcome 35 USC § 112(a) issues:
	In response to proposed examiner’s amendments to claims 1 and 5, claims 1 and 5 have overcome all the 35 USC § 112(a) issues.

35 USC § 102 rejections withdrawn:
	Proposed examiner’s amendments to claims 1 and 5 have overcome all the 35 USC § 102 rejections to claims 1-5 as set forth in the previous office action; accordingly, all the 35 USC § 102 rejections to the claims 1-5 as set forth in the previous office action have been withdrawn.

35 USC § 103 rejections withdrawn:
	Proposed examiner’s amendments to claim 1 have overcome all the 35 USC § 103 rejections to claims 6 and 7 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to the claims 6 and 7 as set forth in the previous office action have been withdrawn.



Applicant’s arguments regarding the amended claims 1 and 5 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 102 of claims 1-5, and 35 U.S.C. § 103 of claims 6-7 have been fully considered and in view of the proposed examiner’s amendments, the arguments are persuasive. See pages 7-8 of the applicant’s remarks and arguments submitted with the RCE on 05/18/2021:
	“The cited portion of Maruyama is clearly silent with respect to the claimed feature, (2) time-series data of types of physical quantity of equipment attached to the second injection molding machine. 
	For at least the reasons expressed above, the rejection of claims 1 and 5 should be withdrawn. Claims 2-4 should be allowable at least by virtue of their dependence from claim 1, which is believed to be allowable as explained above.”
	“Applicant respectfully submits that claims 6 and 7 should be allowable at least by virtue of their dependence from claim 1, which is believed to be allowable as explained above.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and proposed examiner’s amendments to claims 1 and 5, all the 35 U.S.C. § 102 rejections to claims 1-5, and 35 U.S.C. § 103 rejections to claims 6-7 as set forth in the previous office action have been withdrawn.







Claims 1-4 and 6-7:
Claim 1:
	Regarding claim 1, Maruyama (US20170028593A1) discloses all the elements of previously presented claim 1 as presented in the previous office action mailed on 03/02/2021.
	Regarding the amended claim 1 as amended by the proposed examiner’s amendments, Saito et al. (US20040139810A1) teaches, acquiring one time-series data related to an injection molding machine based on change in an output signal from the injection molding machine, where the data is acquired in a predetermined time range [See the system acquires data related to the injection molding machine, where the data is a time series data in a predetermined cycle/period based on a change of an output signal (e.g.; output response data detected in a predetermined cycle as time series data): “The sampling means detects, at every predetermined cycle, at least the position of a movable member and one or more other variables and stores these variables.” (¶13)… “the pressure monitor CPU 17 repeatedly executes sampling processing in every injection/dwell process, reads injection pressure acting on the screw 2 through the pressure detector 4 and the A/D converter 16, and reads an injection velocity and a screw position stored in the current velocity storage register and the current position storage register of the memory 19 to store them in the RAM 12.” (¶46)… “the processings from steps 103 to 105 are repeatedly executed at every predetermined sampling cycle until the dwell process ends and the sampled injection pressure PR(S, t) and injection velocity V(S, t) are stored in the table as shown in FIG. 3.” (¶50)], but Saito et al. (US20040139810A1) doesn’t teach, “perform estimation of an abnormality degree using the learning model of the first injection molding machine stored in the memory, based on the acquired data which include time-series data of types of physical quantity detected in a molding operation by the injection molding machine”.
	Regarding the subject matter of the amended claim 1 as amended by the proposed examiner’s amendments, the following related prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (US20090045537A1) teaches, plurality of simultaneous equations is designed on the basis of the dynamics of the injection molding system incorporating with an error-correction modification term. The part of the plurality of simultaneous equations related to the dynamics of the injection molding system is used in this step S302 to calculate the predicted values of all state variables. The measured value of the at least one state variable of the injection molding system and its corresponding predicted value obtained in the step S302 are input to the error-correction modification term of the plurality of simultaneous equation. The resultant error-correction modification values are then used to modify the predicted values of all state variables so as to obtain the more robust and accurate estimates of all state variables including the desired melt-front position and velocity (¶27-¶28).
Nishizawa (US20060068049A1) teaches, a molding machine controller comprises a data memory to always reflect information regarding operations corresponding to the peripheral devices, and a program to give a desired command to the peripheral devices; the molding machine controller selects an optional peripheral device, executes a remote-control operation based on the information regarding the 
Charest-Finn (US20160170384A1) teaches, a method for correcting a prediction model output in a Model Predictive Controller for controlling a plant including measuring the difference between the prediction model output and a reference; calculating a correction parameter based on the measured difference; and applying the correction parameter to the prediction model output to adjust the prediction model output for time lag (¶23).
Yamagiwa et al. (US20080099943A1) teaches, A method for controlling injection molding using a neural network, the steps of acquiring a measurement monitor value in a measurement step during test injection molding, and an injection monitor value in an injection step, designating the obtained measurement monitor value as an input term and the injection monitor value as an output term, and determining a prediction function using the neural network; predicting a first value that corresponds to the injection monitor value by substituting the measurement monitor value that was acquired at completion of the measurement step during mass-production injection molding into the prediction function; determining a second value that constitutes an injection condition on the basis of the predicted first value; and implementing injection control and pressure maintenance control on the basis of the injection condition that includes the second value (¶14).
Shiraishi (US20150099026A1) teaches, abnormality detection data on the resin pressure, including the resin pressure value obtained when the abnormality of the resin pressure is detected by the abnormality detection unit, is stored, and whether or not to 
However, regarding the amended claim 1, none of the Maruyama (US20170028593A1), Sasaki et al. (US20040148136A1), Saito et al. (US20040139810A1), Cheng et al. (US20090045537A1), Nishizawa (US20060068049A1), Charest-Finn (US20160170384A1), Yamagiwa et al. (US20080099943A1), or Shiraishi (US20150099026A1)  taken either alone or in obvious combination disclose, A device, having all the claimed features of applicant’s instant invention, specifically including:	
A state determination device for determining an operation state of an injection molding machine, the state determination device comprising: 
“a processor configured to acquire data related to the injection molding machine; and 
a memory configured to store 
a learning model obtained by learning an operation state of a first injection molding machine with respect to data related to the first injection molding machine, and
a correction coefficient which is associated with both of (1) a type of a second injection molding machine and (2)  equipment attached to the second injection molding machine, wherein 
the processor is further configured to
perform estimation of an abnormality degree using the learning model of the first injection molding machine stored in the memory, based on the acquired data which include time-series data of types of physical quantity detected in a molding operation by the injection molding machine,

numerically convert and correct a result of estimation of the abnormality degree using the learning model of the first injection molding machine and using a predetermined correction function, to which the acquired correction coefficient associated with the second injection molding machine is applied.”
Claims 2-4 and 6-7 are allowed based on their dependencies on claim 1.

Claim 5:
	Regarding claim 5, Maruyama (US20170028593A1) discloses all the elements of previously presented claim 5 as presented in the previous office action mailed on 03/02/2021.
	Regarding the amended claim 5 as amended by the proposed examiner’s amendments, Saito et al. (US20040139810A1) teaches, acquiring one time-series data related to an injection molding machine based on change in an output signal from the injection molding machine, where the data is acquired in a predetermined time range [See the system acquires data related to the injection molding machine, where the data is a time series data in a predetermined cycle/period based on a change of an output signal (e.g.; output response data detected in a predetermined cycle as time series data): “The sampling means detects, at every predetermined cycle, at least the position of a movable member and one or more other variables and stores these variables.” (¶13)… “the pressure monitor CPU 17 repeatedly executes sampling processing in every injection/dwell process, reads injection pressure acting on the screw 2 through the pressure detector 4 and the A/D converter 16, and reads an injection velocity and a screw position stored in the current velocity storage register and the current position storage register of the memory 19 to store them in the RAM 12.” (¶46)… “the processings from steps 103 to 105 are repeatedly executed at every predetermined sampling cycle until the dwell process ends and the sampled injection pressure PR(S, t) and injection velocity V(S, t) are stored in the table as shown in FIG. 3.” (¶50)], but Saito et al. (US20040139810A1) doesn’t teach, “performing, by the processor and based on the acquired data which include time-series data of types of physical quantity detected in a molding operation by the injection molding machine, estimation of an abnormality degree using a learning model of a first injection molding machine obtained by learning an operation state of a first injection molding machine with respect to data related to the first injection molding machine;”
	Regarding the subject matter of the amended claim 5 as amended by the proposed examiner’s amendments, the following related prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (US20090045537A1) teaches, plurality of simultaneous equations is designed on the basis of the dynamics of the injection molding system incorporating with an error-correction modification term. The part of the plurality of simultaneous equations related to the dynamics of the injection molding system is used in this step S302 to calculate the predicted values of all state variables. The measured value of the at least one state variable of the injection molding system and its corresponding predicted value obtained in the step S302 are input to the error-correction modification term of the plurality of simultaneous equation. The resultant error-correction modification values are then used to modify the predicted values of all state variables so 
Nishizawa (US20060068049A1) teaches, a molding machine controller comprises a data memory to always reflect information regarding operations corresponding to the peripheral devices, and a program to give a desired command to the peripheral devices; the molding machine controller selects an optional peripheral device, executes a remote-control operation based on the information regarding the operation of the peripheral device, and understands an operation situation of the peripheral device (¶14).
Charest-Finn (US20160170384A1) teaches, a method for correcting a prediction model output in a Model Predictive Controller for controlling a plant including measuring the difference between the prediction model output and a reference; calculating a correction parameter based on the measured difference; and applying the correction parameter to the prediction model output to adjust the prediction model output for time lag (¶23).
Yamagiwa et al. (US20080099943A1) teaches, A method for controlling injection molding using a neural network, the steps of acquiring a measurement monitor value in a measurement step during test injection molding, and an injection monitor value in an injection step, designating the obtained measurement monitor value as an input term and the injection monitor value as an output term, and determining a prediction function using the neural network; predicting a first value that corresponds to the injection monitor value by substituting the measurement monitor value that was acquired at completion of the measurement step during mass-production injection 
Shiraishi (US20150099026A1) teaches, abnormality detection data on the resin pressure, including the resin pressure value obtained when the abnormality of the resin pressure is detected by the abnormality detection unit, is stored, and whether or not to output the alarm is determined based on the result of analysis of the stored data. Thus, molding conditions can be appropriately improved and each component can be replaced based on the resin pressure value obtained when the abnormality of the resin pressure is detected and the time and date of the detection (¶19).
However, regarding the amended claim 5, none of the Maruyama (US20170028593A1), Sasaki et al. (US20040148136A1), Saito et al. (US20040139810A1), Cheng et al. (US20090045537A1), Nishizawa (US20060068049A1), Charest-Finn (US20160170384A1), Yamagiwa et al. (US20080099943A1), or Shiraishi (US20150099026A1)  taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A state determination method of determining an operation state of an injection molding machine, the state determination method comprising: 
“acquiring, by a processor, data related to the injection molding machine; 
performing, by the processor and based on the acquired data which include time-series data of types of physical quantity detected in a molding operation by the injection molding machine, estimation of an abnormality degree using a learning model of a first injection molding machine obtained by learning an operation state of a first injection 
numerically converting and correcting, by the processor, a result of the estimation of the abnormality degree, using 
the learning model of the first injection molding machine, and 
a predetermined correction function to which a correction coefficient associated with a second injection molding machine is applied, wherein the correction coefficient is associated with both of (1) a type of the second injection molding machine, and (2)  equipment attached to the second injection molding machine.”

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116